DETAILED ACTION
Claims 1-9 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ralph Mancini on 2/22/2020.

The application has been amended as follows:
Claim 1 is replaced with the following claim 1 herein:
1. A wind detecting device comprising a main body comprising two chambers

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
claims 1-9, Williamson (US PGPUB 2003/0061983 A1, hereinafter Williamson) in view of Woolsey (US Pat. No. 7,765,863 B1, hereinafter Woolsey) represents the best art of record. However, Williamson in view of Woolsey fails to encompass all of the limitations of amended independent claim 1.
Specifically, Williamson teaches a wind detecting device comprising a chamber specially adapted for holding a solid fiber-based wind checking material (see Abstract; see also Fig. 4, wind detecting device comprising chamber 211 for solid fiber-based wind checking material 600 shown).
Williamson fails to teach a wind detecting device comprising a main body comprising two chambers including a first chamber specially adapted for holding a powered wind-checking material.
Woolsey teaches a wind detecting device comprising a chamber specially adapted for holding a powered wind-checking material (see Abstract; see also Fig. 4, wind detecting device 15 with chamber 20 for holding powered based wind-checking material 10).
However, it is the view of the Examiner that before the effective filing date of the claimed invention it would not have been obvious to one of ordinary skill in the art, to combine the teachings of Williamson and Woolsey to arrive at the amended claimed device without the Applicant’s reasoning.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for a wind detecting device comprising a main body comprising two chambers, including a first chamber specially adapted for holding a powdered wind-checking material and a second chamber specially adapted for holding a solid fiber-based wind checking material, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855